Title: To John Adams from Henry Colman, 12 March 1813
From: Colman, Henry
To: Adams, John



Dear Sir,
Hingham 12 March. 1813.

I have a brother, who wishes to obtain a commission in the army of the United States. He has forwarded to me an application to the War-Office, which I wished to accompany with a letter of my own in his behalf to the President; but as I am wholly unknown to the government, I take the liberty to ask from you a line to them, stating merely your belief in my veracity. If you should find it in your power, and it meets entirely your inclination and convenience, to honour me with such a letter, you would confer upon me a particular favour by doing it; if in any degree inconsistent with either, I beg leave to decline it. Your uniform kindness and civility towards me is my only apology for the liberty of this request. I am, Sir, with the highest and most sincere respect, / Your obliged and / obedient servant,

Henry Colman.—